Title: To Thomas Jefferson from Francis Eppes, 14 September 1785
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington Sept. 14. 1785

Your letters of Jan. 13. Feb. 5 and May 11 have all come to hand those of Jan. and Feb. I received 15 of May a few days after I had written you a long letter which I hope reach’d you without being open’d as I gave you a particular account of your affairs here. I am more inclind to think it will go safer and quicker than any other as the person who had the care of it promis’d to deliver it with his own hands. Your letter of may never reach’d us until 20th. of last month. I hope as you say nothing of your health you have got perfectly well.
The money given you by the Assembly we were oblig’d to make use of as soon as the warrents cou’d be issued. We shou’d not have taken this liberty but for a private conversation between you and myself before you left this in which you inform’d me you shou’d draw no money from Virginia. Indeed the great demand for some ready money at that time woud I am certain have justifyed the measure with you. This cash and the money now due for the last Winters sales together with your present crop (which at present promises to be a good one) will I think answer every purpos[e] British debts excep[t]ed. Mr. Lewis appears of a different opinion, however you may assure your self evry possible step shall be taken that will tend in the smallest degree to your advantage. Dont count too largely upon the crops of 1783 and 1784. They were not considerable. You must keep also in your mind our inormus taxes the clothing of your people and the Education of Mrs. Carrs Sons. Those its true are the only incumberences on your Estate at present but when they are paid it lessens your crop more than your aware of. In all your three last letters you express an a[n]xiety to have Polly with you. We expected as soon as we herd your stay was prolong’d in France that you wou’d insist on haveing her sent to you. I most sincearly wish if you are determi[n]ed to have her that she cou’d be carry’d to you in one night but I cant help feeling for her when I recollect the length of time it will take her from this to Paris and that altogether with strangers, her attachment to her Aunt is so great I am certain  it will be a very dificult matter to persuaid her to leave this place with any person except your self. You wish us to fix on some person to attend her (if your resolutions are fix’d to have [her] sent to you). I know of no person so proper as Colo. Le Maire, if he wou’d undertake it, which I am sure he wou’d. If you request it, I think next to your self and our family he has more of her affection than any other person. If I had a child under similer circumstances I know of no one I shou’d so soon trust her with. I will mention the affair to the Colonel and will let you know his determination in my next letter. In one of my letters I requested you wou’d indevour to procure me a tutor for our children if such a one as I decribed can be got or any one who you think will answer the purpos I cou’d wish to have him here as soon as possible. This will go by the rout you direct as well as all other letters we write. I am Dr Sir Your Friend,

Frans. Eppes

